— Order, Supreme Court, New York County (William J. Davis, J.), entered March 5, 1992, which denied defendants’ motion to vacate a default judgment, unanimously reversed, on the law, the motion granted, the judgment, entered on April 4, 1991, vacated, the complaint dismissed and the bond posted as a condition to stay enforcement proceedings under the judgment released, without costs.
The summons and complaint which purported to commence this action were patently defective, as they improperly denominated the court in which the action was pending. Furthermore, the only attempt at service upon the corporate defendant was by mail, which is not authorized by CPLR 311. Moreover, plaintiff made no attempt at all to effect service upon defendants Monteverdi and Kaplan.
Under these circumstances, it is clear that the court never obtained jurisdiction over these defendants and their motion to vacate the default judgment entered against them should have been granted. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.